Citation Nr: 0912326	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  08-02 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for right knee disability, 
to include as secondary to service-connected disability of 
the left knee.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The appellant had active service in the National Guard from 
May 17 to November 18, 1962.  He was born in 1943.

This appeal to the Board of Veterans' Appeals (Board) is from 
action by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is now in effect for patellofemoral 
syndrome of the left knee, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensably disabling.



FINDINGS OF FACT

1.  Any in-service right knee complaints of swelling or fluid 
were without chronic residuals shown in service or 
thereafter, including in ongoing post-service clinical 
reports.

2.  Medical opinions that the Veteran's right knee problems 
are due to an in-service injury are not persuasive, because 
they are based upon his history alone and not supported by 
the clinical evidence of record in, or since, service.

3.  The competent and probative evidence is against a finding 
that the Veteran has chronic residuals of a right knee injury 
which are of service origin or proximately due to or the 
result of the Veteran's service-connected left knee 
disability, on either a causation or aggravation basis.



CONCLUSION OF LAW

The Veteran's chronic right knee disability was not incurred 
in or aggravated by service and is not due to, the result of, 
or aggravated by his service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
which is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the Veteran filed his initial claim, he thereafter 
received notice which informed him of all pertinent 
requirements for supporting his claim.  He also received 
notice of the elements pertinent to the assignment of 
effective dates and disability ratings.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence and the purpose behind the notice requirement has 
been satisfied, because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is not shown that there is any prejudice due to a lack of 
proper VA notice or assistance.  

Development has taken place in this case, and the Veteran has 
demonstrated full knowledge of, and has acted upon the 
information and evidence required to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim).  
Related notification requirements have been fulfilled.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disorder that 
is proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disorder was aggravated by a service-connected disability 
unless the baseline level of severity of the non-service-
connected condition is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the non-service-connected 
disease or injury.  The rating activity will determine the 
baseline and current levels of severity under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disorder, from the current level.  
38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006), now codified at 38 C.F.R. § 3.310(b) 
(2008).  The present case predates the regulatory change.  To 
whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify").  The Court has held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required . . 
. ."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the Veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If, however, 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-thedoubt rule is not applicable.  Ortiz, supra, at 1365.

Similarly, it is well established that, while someone who is 
a layperson is not considered capable of opining on matters 
requiring medical knowledge, he/she is permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

A valid nexus opinion is based on the history as provided by 
the Veteran and a review of the Veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that, in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The VA and the Board may not, however, simply 
disregard a medical opinion solely on the rationale that the 
medical opinion was based on a history given by the veteran.  
If the history reported by the veteran on examination is not 
contradicted by the record, the examiner's opinion is 
competent evidence.  Kowalski, supra; Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  Following the point at which 
it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Pertinent Factual Background and Analysis

Extensive prior evaluative clinical materials are in the file 
for comparative purposes.  His service treatment records 
(STRs) reflect injury to the left knee and show conservative 
follow-up care, but contain no mention in any context of 
injury or care for his right lower extremity, including the 
knee.

He filed his initial claim for VA benefits in 2005, at which 
time he referred to his left knee and not to his right knee 
but a right ankle injury, a disability for which service 
connection was later denied on the basis that any right ankle 
fracture had occurred subsequent to service based on the 
private and VA records then in the file.

Private treatment records are in the file from a private 
facility and a physician, SRL, M.D. who saw the Veteran from 
the 1990's to present.  Dr. L initially submitted a statement 
in July 2005 referring to the Veteran's having had a left 
knee injury in service, said he had treated him for the 
arthritis, and opined that the left knee arthritis was more 
likely than not the result of the in-service injury.  
Accompanying treatment records referred to care on various 
occasions for the left knee complaints.  It was also noted 
that the Veteran had sustained a right ankle fracture in 
1983, with screw placement and then removal.  X-rays in 1999 
had shown mild post-traumatic arthritis of the right ankle.  
He had also had secondary deep venous thrombus in the leg as 
a result of the ankle fracture problems.  Clinical records 
also show that he had re-injured the left knee in March 2003.

On VA orthopedic evaluation in January 2006, he complained of 
left knee injury in service and locking and swelling since 
then.  He said that he had retired from his heavy equipment 
supervisory job, because it required extensive walking, which 
aggravated the left knee condition.  X-rays confirmed medial 
collateral ligament calcification of the right knee and an 
otherwise normal study.  The left knee showed patellofemoral 
syndrome with negative X-ray.

In a statement in November 2006, Dr. L reported that the 
Veteran had injured his right knee during service and 
continued to have pain and limited mobility due to his 
injury.

A VA examination was undertaken in March 2007.  Again, the 
Veteran reported having hurt both knees at the same time in 
service, a contention repeated in the examiner's report.  He 
said that he had been marching and noticed that both knees 
were swollen and that his fatigues were tight over both 
knees; he said he had had fluid aspirated on repeated 
occasions from both knees.

In summary, in assessing the Veteran's current right knee 
complaints, the aggregate evidence is against finding that he 
has any specific disorder of his right knee which is directly 
related to his active military service or is a secondary 
result of his service-connected left knee disability, by 
either being caused or aggravated by that disorder.  

He has recently recalled that he had injury to both knees in 
service and fluid aspirated from both, and this may well be a 
true recollection many years after the fact.  Nonetheless, 
the right knee is not mentioned in any context in the STRs, 
or in private clinical treatment and evaluative records, 
until decades after service.  The opinions of record from 
both VA and his private physician relating to in-service 
right knee injury and current complaints are based entirely 
on his history.  And while there are considerable interim 
clinical reports showing care for the other leg as well as 
intercurrent injury and other problems with the right lower 
extremity after service (e.g., his right ankle fracture, 
screw placement and removal, arthritis, and circulatory 
disturbances), these same records are entirely devoid of any 
reference to the right knee, including in or as a result of 
anything that occurred in service.  It is noted that both VA 
and private clinical records themselves do not otherwise lend 
support to these opinions.  Absent supporting evidence of any 
kind as to a post-service chronicity, the opinions alone 
accordingly lack persuasiveness.  


Moreover, there is no medical opinion or evidence from either 
source to sustain that his right knee is any way attributable 
to his service-connected left knee disability.  The credible 
evidence in that regard is not in balance, and a reasonable 
doubt is not raised to be resolved in his favor.  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic right knee injury on the basis that such is either 
the result of service or secondary to his service-connected 
left knee disability, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Ortiz, supra; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for right knee disability, 
to include as secondary to service-connected disability of 
the left knee, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


